Pottle, J.
1. Herrin signed a written application to a corporation for a contract wherein it was to be agreed that, upon the death of his wife, a “burial outfit” of specified value would be furnished him. In the application it was stated that the wife was not afflicted with any hereditary or chronic disease. The blanks in the application were filled in by the corporation’s agent, and the applicant informed the agent at the time that his wife had tuberculosis. Held, that, without reference to whether the corporation was, within the meaning of the statutes of this State, an insurance company, or whether the application was a part of the contract, knowledge by the agent of the wife’s condition was imputable to the corporation; and the execution and delivery of the contract, with knowledge of the wife’s condition, was a waiver of the contractor’s right to rely upon the statement in the application that the wife was not affected with any hereditary or chronic disease. Supreme Lodge v. Few, 138 Ga. 778 (76 S. E. 91); Johnson v. Ætna Insurance Co., 123 Ga. 404 (51 S. E. 339, 107 Am. St. R. 92) ; Ætna Insurance Co. v. Johnson, 127 Ga. 491 (56 S. E. 643, 9 L. R. A. (N. S.) 667, 9 Ann. Cas. 461).
2. The principle above announced determines all the material assignments of error. The evidence authorized the verdict, and no error of law has been made to appear. Judgment affirmed.